Citation Nr: 0604531	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  99-17 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel

INTRODUCTION

The veteran had active service from August 1951 to May 1955.

This appeal is from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The Board of Veterans' Appeals (Board) decided this claim in 
November 2002.  In February 2005, the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded the 
case for the Board to cure certain deficiencies in its 
decision.  


FINDING OF FACT

The veteran did not contract or develop gastritis in service.


CONCLUSION OF LAW

Gastritis was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

VA has fulfilled its duty to notify and to assist the 
appellant in the development of his or her claim.  The law 
requires that when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his or her representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  Notice must inform a claimant of (1) any 
information 
and evidence not of record needed to substantiate the claim; 
(2) what information VA will seek to provide; and (3) what 
information the claimant is expected to provide.  Under 
38 C.F.R. § 3.159(b)(1), VA must also ask the claimant to 
submit any pertinent evidence in his or her possession.  

VA provided the veteran the forms necessary to prosecute a 
claim for VA benefits in July 1955.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.150(a) (2005).  The RO provided the 
veteran forms explaining his appellate rights regarding 
adverse adjudication.  To prosecute the claim at issue, no 
other form is required.

A February 2002 letter from VA notified the veteran of 
information and evidence necessary to substantiate his claim 
for service connection for gastritis.  It informed him of his 
right to VA assistance in obtaining evidence and of the forms 
such assistance could take, and of his and VA's respective 
burdens in producing information and evidence.  38 C.F.R. 
§ 3.159(b) (2005).  The letter post-dated the adjudication of 
the veteran's claim.  It did not explicitly advise him to 
submit evidence currently in his possession.  The letter did 
advise him several times of his ultimate responsibility for 
the production of evidence.  VA issued a comprehensive 
supplemental statement of the case in April 2002 comprising a 
list of the evidence obtained to date and the laws and 
regulations pertinent to this claim. In consideration of the 
veteran's arguments as presented through counsel, including 
to the Court, it appears he has actual knowledge of all 
aspects of due process and of the substantive elements of 
proving his claim.  He has suffered no prejudice because 
formal notice post-dated the initial adjudication of his 
claim and omitted an explicit instr to submit evidence in his 
possession currently.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005)

VA has obtained all of the evidence of which it has had 
notice, except for evidence the veteran has reported is 
unavailable.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  This claim has evolved from prior claims 
not now at issue, but which required development of evidence 
pertinent to this claim.  VA discharged its obligations under 
section 3.159(c) in letters of April 1994 to two private 
physicians and to another in May 2001.  The veteran exercised 
his 
prerogative to provide certain evidence, and he reported in 
statements of April 1997 and January 1999 that the evidence 
of record was sufficient to grant his claims, and that 
certain evidence was unobtainable.  The RO has obtained all 
pertinent VA medical records.  As of a December 2005 
statement, the veteran has informed VA that the record for 
decision is complete.  There is no failure to obtain evidence 
of which VA must notify the veteran.  38 C.F.R. § 3.159(e) 
(2005).

VA has examined the veteran in conjunction with his claim and 
has also obtained a VA expert medical opinion responsive to 
the questions at issue in this case.  No further actions are 
necessary to discharge VA's duty to examine the veteran and 
obtain medical opinions.  38 C.F.R. § 3.159(c) (2005).

II.  Service Connection

The veteran maintains that his gastrointestinal symptoms 
recorded both in service and post service from 1955 to the 
present indicate continuity of symptoms for both chronic 
gastritis diagnosed by VA in April 1996, and IBS diagnosed by 
VA in February 1999 and for which service connection was 
granted in June 1999.  He asserts that he should be granted 
service connection for gastritis and be separately rated for 
that disorder.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that incurrence in service may be 
presumed.  See 38 U.S.C.A. §§ 1112, 1337 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

Gastritis is not one of the diseases defined by statute as 
chronic and presumed service connected if shown to have been 
10 percent disabling within a specified 
time after separation.  See 38 U.S.C.A. § 1112(a) (West 
2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).  Consequently, proof of service connection 
of current gastritis cannot rely on a presumption of service 
connection.  Service connection must be established by other 
evidence demonstrating that it is at least as likely as not 
that the veteran incurred or aggravated gastritis in service.

The Court has addressed the subject of service connection on 
many occasions.  "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
see also Rose v. West, 11 Vet. App. 169, 171 (1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran and VA agree that gastritis is a distinct 
pathology from gastroenteritis.  Both rely upon the same 
literature, which is of record, to distinguish gastritis as a 
distinct pathology.  There is no controversy whether 
gastritis is the same condition as his service-connected IBS 
or diverticulosis.  

A review of the evidence shows that gastritis was not 
diagnosed while the veteran was in service.  Acute 
gastroenteritis was diagnosed in March 1954.  After discharge 
from service, the veteran received private treatment for 
abdominal complaints.  Records from the period of private 
treatment show treatment and/or diagnoses for gastroenteritis 
in July 1956, March 1957 and December 1966.  Private medical 
records also show treatment or diagnosis of diverticulosis of 
the colon, or IBS, or both in August 1962, March 1963, April 
1967 and March 1987.

Gastritis was first noted in private medical records of 
August 1968, then again in March 1969.  In August 1991, Dr. 
Bowlus assessed stable chronic gastritis.  Gastritis shows up 
in VA records a few years later.  VA medical records of April 
1996 include an EGD finding of significant gastritis and a 
pathology finding of non-specific chronic inflammation by 
antrum biopsy.  Whereas the record makes clear that the 
veteran carries a diagnosis of chronic gastritis; the 
requirement of a current disability has been met.

The question at issue is whether gastritis was incurred in 
service.  As noted above, service connection may be granted 
when a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, if 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates the current 
condition to that symptomatology.  See Savage, 10 Vet. App. 
at 495-98.  The next question to consider is whether the 
symptoms of chronic gastritis first manifested in service, 
but were not identified until later.  

A review of the medical evidence in this context shows that 
when VA examined the veteran in February 1999, IBS and 
diverticulosis were diagnosed; gastritis was not.  The 
examiner offered her opinion that then-current symptoms were 
the same as those recorded in 1954, and it was as likely as 
not that the symptoms recorded 1954 represented the onset of 
the currently diagnosed IBS with diverticulosis.  The 
examiner stated, verbatim, as follows:

D:  REMARKS: C-File was reviewed.  His 
symptoms in 1954 are the same symptoms, 
he has now and could as likely as not 
been the initial manifestations of his 
current GI disorders (#2 and #3).  It has 
been a chronic problem.

E.  DIAGNOSES:
1.  Hiatal hernia with gastroesophageal 
reflux disease.
2.  Irritable bowel syndrome.
3.  Diverticulosis.
4.  S[tatus]/P[ost] polypectomy.

Examination report page 2.

Other evidence recorded at about this time consists of a 
private medical record of November 1999 showing a diagnosis 
of bile reflux gastritis, and a March 2002 VA outpatient note 
which includes a history of chronic gastritis.  Neither 
report comments on the inception of this gastritis.

The veteran claims that the symptoms he experienced in 
service were a manifestation of the gastritis that was first 
diagnosed in the late 1960s by private physicians and later 
by VA examiners.  In support of this proposition, the veteran 
points to the VA opinion of February 1999 which states, "His 
symptoms in 1954 are the same symptoms he has now and could 
as likely as not been the initial manifestations of his 
current GI disorders [].  It has been a chronic problem."  

The Court viewed this opinion as insufficient.  The Court 
stated that the examiner did not account for [the veteran's] 
numerous diagnoses of gastritis over a lengthy period of time 
nor did she discuss the question of a possible nexus between 
that condition and the symptoms that arose in service.  In 
addition, she did not discuss the differences between 
gastroenteritis, diverticulosis, gastritis, and irritable 
bowel syndrome even though [the veteran] had been diagnosed 
with all of those conditions on numerous occasions during and 
after his time in service.  The report from her February 2001 
examination of [the veteran] offers no additional insight 
into those issues.  In short, [the veteran's] long history of 
stomach/digestive tract-related conditions, which is marked 
by differing diagnoses, leaves open questions that remain 
unanswered.

The Court, in vacating and remanding the Board's November 
2002 decision, specifically referenced that the February 1999 
VA examiner's opinion twice.  First thus: "C-file was 
reviewed.  His symptoms in 1954 are the same symptoms [] he 
has now and could as likely as not [have] been the initial 
manifestations of his current [gastrointestinal disorders, 
irritable bowel syndrome and diverticulosis].  It has been a 
chronic problem."  (Bracket's in Court's decision)  Next, 
the Court noted that the February 1999 VA examiner 
"concluded that his 'symptoms in 1954 are the same 


symptoms [] he has now' and that 'it has been a chronic 
problem.'"  (Boldface added by Court).  The Court opined 
that the February 1999 VA examiner did not account for the 
veteran's numerous diagnoses of gastritis over a lengthy 
period of time nor did she discuss the differences between 
gastroenteritis, diverticulosis, gastritis, and irritable 
bowel syndrome even though the veteran had been diagnosed 
with all of those conditions on numerous occasions during and 
after his time in service.

In order to account for the numerous diagnoses of gastritis 
in the post-service record (there having been none during 
service), and to address the question of whether there is a 
nexus between the symptoms the veteran experienced in service 
and gastritis, the Board asked for a medical opinion to 
address the following inquiries:  

(a) Is there a less than, equal to or 
greater than 50 percent probability of a 
link between the veteran's gastritis and 
the symptoms that arose in service?"

(b) A discussion of the facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
Specifically, discuss the differences 
between gastroenteritis, diverticulosis, 
gastritis, and irritable bowel syndrome 
sufficiently for a lay reader to 
understand the reasons for the answer to 
question (a) in light of the diagnosis of 
all of those conditions on numerous 
occasions during and after his time in 
service.

In October 2005, John H. Bond, M.D., Chief, Gastroenterology 
Section, Minneapolis VA Medical Center, Professor of Medicine, 
University of Minnesota, responded as follows:



As requested, I reviewed the medical records of [the 
veteran] . . . .  The following is my opinion 
regarding the questions posed in this inquiry:

Opinion:

A.	There is less than a 50% probability of a link 
between the veteran's subsequent diagnoses of gastritis 
and the symptoms of the irritable bowel syndrome and 
diverticulosis that arose in service. 

B.	Irritable bowel syndrome is a chronic abnormality 
of motility of the gastrointestinal tract that often is 
combined with an increased awareness of sensations 
originating from the bowel.  Symptoms include cramping 
abdominal pain, sensations of fullness and bloating, 
and a disturbance in bowel movements often 
characterized by alternating symptoms of constipation 
and diarrhea.  The cause is unknown and there are no 
pathologic abnormalities that can be identified by 
usual clinical testing.  Diverticulosis is a common 
condition in which pockets or "blow outs" occur in the 
large bowel.  The condition often is seen in 
association with the irritable bowel syndrome. 

	Gastritis is inflammation of the stomach lining in 
response to noxious drugs or chemicals (most commonly 
aspirin-like medication or alcohol), or to viral or 
bacterial infections.  Symptoms rarely are chronic and 
there is no association with either the irritable bowel 
syndrome or diverticulosis.  Patients with dyspeptic 
symptoms (upper abdominal burning discomfort) due to 
irritable bowel syndrome often erroneously are said to 
have "gastritis," but actually no real chronic 
inflammation is present and the symptom does not 
respond to treatment that is commonly used for true 
cases of active gastritis.

Dr. Bond has added additional information that addresses the 
key element in this appeal.  Regarding the question of 
whether the post-service gastritis manifested during service, 
he specifically associates the veteran's symptoms in service 
with irritable bowel syndrome and diverticulosis and stated 
there was a less than 50 percent probability of a link 
between gastritis and the symptoms Dr. Bond identified as 
related to irritable bowel syndrome and diverticulosis.  Dr. 
Bond provides additional information as to the nature and 
symptoms associated with IBS and diverticulosis, along with a 
definition and discussion of gastritis as the foundation for 
his medical conclusion.  

This evidence, taken together with the 1999 VA examiner's 
opinion, provides a basis for the conclusion that gastritis, 
first identified and diagnosed years after service, did not 
manifest itself during service.  The symptoms the veteran 
experienced in service were diagnosed as acute 
gastroenteritis and he was treated privately for that very 
diagnosis, as well as for diverticulosis of the colon and IBS 
until 1968.  Gastritis was first diagnosed 13 years after he 
was discharged from service.  Several physicians have 
indicated that the symptoms in service are not attributable 
to a diagnosis of gastritis.  There is no competent medical 
evidence here of continuity of related symptomatology after 
discharge, and the medical evidence of record does not relate 
that symptomatology shown in service to the veteran's present 
diagnosis of gastritis.  In fact, the medical evidence of 
record specifically refutes the veteran's theory of 
entitlement.  

In December 2005, the veteran responded to the medical 
opinion.  The veteran again averred that the GI symptoms in 
and after service constitute continuity of symptomatology for 
both chronic gastritis diagnosed by VA in April 1996 and for 
IBS diagnosed by VA in February 1999.  He argued that the 
February 1999 VA examiner's statement revealed continuity of 
symptomatology between his gastritis and his GI symptoms in 
service when she wrote, "His symptoms in 1954 are the same 
symptoms [] he has now and could as likely as not been the 
initial manifestations of his current GI disorders.  It has 
been a chronic problem."

The veteran misquoted the February 1999 VA examiner's opinion 
by omitting a determinative part: ". . . his current GI 
disorder (#2 and #3)."  The examiner parenthetically 
identified the current GI disorders of which his symptoms in 
1954 were the same as diagnoses "#2 and #3" of the list of 
four diagnoses she reported.  Thus, the examiner expressly 
linked the continuous symptoms with her current diagnoses 
numbers two and three, i.e., IBS and diverticulosis.  In 
omitting the very language that states the nexus between past 
symptoms and current diagnoses, the veteran misconstrued the 
examiner's opinion.

The veteran further asserted that the October 2005 VA medical 
expert apparently assumed the issue was whether gastritis is 
secondary to the IBS and that the opinion apparently 
responded to that question rather than to the question 
whether there is continuity of symptomatology with service.  
The veteran also asserted that VA must find continuity of 
symptomatology between his gastritis and the symptoms in 
service, because VA diagnosed chronic gastritis in 1996, and 
therefore continuity of symptomatology must be found unless 
VA invalidates the 1996 opinion.  Finally, the veteran 
asserted that the last sentence of the VA expert's medical 
opinion proves that the symptoms of IBS and gastritis are 
often indistinguishable, consequently VA must find continuity 
of the symptomatology of gastritis in the same symptomatology 
it finds symptomatic of IBS.

The veteran's arguments are misconceived.  The Board asked 
the examiner to discuss the probability that gastritis is 
linked to the "symptoms in service."  The October 2005 
report, in stating that the veteran's gastritis probably is 
not related to "the symptoms of irritable bowel syndrome and 
diverticulosis that arose in service," is most logically 
understood to mean that the symptoms that arose in service 
were those of IBS and diverticulitis.  The Board finds that 
this statement means that there is no nexus between the 
symptoms in service and gastritis.  Read in the context of 
the entire opinion, the examiner was expressing an opinion 
about whether there is a direct relationship between current 
gastritis and the symptoms while in service.  He was not 
expressing an opinion about whether current gastritis is 
secondary to the service-connected gastrointestinal 
disorders, and he explicitly excluded that theory.

The Board's September 2005 question asked about the link 
between the veteran's gastritis and his symptoms in service, 
without specification or qualification as to which symptoms.  
There is no reason to conclude the examiner did not 
understand the question as written.  The Board concludes that 
the October 2005 VA medical expert responded to the question 
as asked.  The medical expert concluded after review of the 
file that it is unlikely that the veteran's gastritis is 
related to his symptoms in service.  This is highly probative 
evidence against finding continuity of symptomatology with a 
condition noted in service, because it is highly probative 
evidence that the conditions noted in service were IBS and 
diverticulosis and not gastritis.  It is the only evidence of 
record addressing whether there is a nexus between gastritis 
and continuity of symptomatology with a condition noted in 
service and it concludes that there is no nexus.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court found that the February 1999 VA examiner left 
questions unanswered regarding the numerous diagnoses of 
gastritis over a lengthy period of time and did not discuss 
the question of a possible nexus between the condition and 
the symptoms that arose in service.

This impression may have arisen from the misstatement of the 
February 1999 VA examiner's opinion.  The examiner wrote, 
"His symptoms in 1954 . . . could as likely been [sic] the 
initial manifestations of his current gastrointestinal 
disorders (#2 and #3)," clearly identifying the current 
gastrointestinal disorders in question as her diagnoses #2 
(IBS) and #3 (diverticulosis).  The Court quoted the examiner 
thus: "His symptoms in 1954 . . . could as likely [have] 
been the initial manifestations of his [current 
gastrointestinal disorders, irritable bowel syndrome and 
diverticulosis]."  By including the words "current 
diagnoses" in brackets meant to indicate the substitution of 
words not in the original for words in the original, the 
Court rendered "current gastrointestinal disorders" as one 
of a series of three current conditions to which the examiner 
referred.  Correctly quoted, the examiner referred to two 
"current gastrointestinal disorders," #2 [irritable bowel 
syndrome] and #3 [diverticulitis], as the two conditions 
having a nexus with the same symptoms the veteran had since 
1954.

Thus, the February 1999 examiner did address the question of 
a nexus between the gastritis and the symptoms in service, 
concluding in the negative.  The opinion did this by 
identifying the symptoms in 1954 as the same symptoms the 
veteran has currently, and stating that they (referring to 
the symptoms in service) "could as likely as not [have] been 
the initial manifestations" of IBS and diverticulosis.  The 
examiner found that the current symptoms, which are the same 
as those he had in 1954, are symptoms of two of the four 
gastrointestinal diagnoses she made, clearly identifying them 
as symptoms of specific diseases and not as symptoms of 
others.  The February 1999 opinion and diagnoses are 
probative evidence that there is not continuity of 
symptomatology between gastritis and a condition noted in 
service.  Likewise, the physician's failure to diagnose 
gastritis is persuasive that the "same symptoms he has now" 
refers to IBS and diverticulosis, not to gastritis.

The veteran asserts that because of the similar presentation 
of IBS and gastritis, VA must find that the symptoms he has 
had continuously are as likely those of gastritis as of IBS 
and diverticulitis, or that the symptoms coexisted.  The 
October 2005 expert opinion adequately explains the 
probability that and why earlier diagnoses of gastritis were 
probably wrong.  The record does not reflect that the veteran 
is a medical professional.  As a lay person, he is not 
competent to provide a medical opinion on this point.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The April 1996 VA diagnosis of gastritis with pathology study 
of biopsy showing chronic inflammation of the gastric lining 
is only evidence of gastritis at that time.  It is 
uninformative of the time of onset of the gastritis.  It does 
not compel or even suggest the conclusion that there is 
continuity of symptomatology between the gastritis diagnosed 
in April 1996 and the GI symptoms noted in service.  

The veteran's argument that VA must invalidate the 1996 VA 
diagnosis of chronic gastritis to substantiate the Dr. Bond's 
October 2005 expert medical opinion is specious.  Dr. Bond's 
does not attack any of the diagnoses of gastritis in the 
record as incorrect-he merely states that the symptoms of 
IBS are sometimes erroneously diagnosed as gastritis.  
Moreover, the validity of Dr. Bond's opinion does not rely on 
disproving that the veteran had chronic gastritis in 1996, 
because, as discussed above, the existence of chronic 
gastritis in 1996 is not evidence of continuity of 
symptomatology with a condition noted in service in light of 
the evidence that the symptomatology in service was not of 
gastritis.

The October 2005 VA medical expert's opinion and the February 
1999 VA examiner's opinion and diagnoses are consistent with 
each other.  The former found continuity of symptomatology 
between the symptoms in service and IBS and diverticulosis, 
and the latter found the symptoms in service to be those of 
IBS and diverticulosis, and not related to the current 
gastritis.

In sum, the preponderance of the evidence is against finding 
that chronic gastritis was diagnosed as such in service, or 
that current chronic gastritis is continuous with a condition 
noted in service.  38 C.F.R. § 3.303(b) (2005).  The 
preponderance of the evidence is that the veteran had GI 
conditions noted in service, and those conditions were IBS 
and diverticulosis, and that the continuity of symptomatology 
he has experienced has been with symptoms of IBS and 
diverticulosis.  The February 1999 VA examination report and 
the October 2005 VA medical expert's opinion are consistent 
with each other and contradict the assertion that the veteran 
has chronic gastritis that originated in service.

There is no countervailing medical evidence that the 
continual symptomatology since service is that of a 
misdiagnosed or undiagnosed gastritis.  No medical 
practitioner who has treated the veteran or reviewed his 
medical records has opined that there is a link between 
gastritis diagnosed first in August 1968 and occasionally 
thereafter and the condition noted in service.  H. Crawford, 
M.D., specifically stated in July 1995 that he could not 
comment on medical problems in the distant past.  He opined 
that the IBS for which he treated the veteran was probably 
present for a number of years.  In light of these opinions 
and the first confirmed diagnosis of gastritis many years 
after service, the preponderance of the evidence, including 
that pertinent to service, is against finding that a 
condition first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

ORDER

Service connection for gastritis is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


